Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-61555-CIV-SINGHAL

  DON’T LOOK MEDIA, LLC, a Delaware
  Limited Liability Company,

         Plaintiff,

  vs.

  FLY VICTOR LIMITED, a company
  incorporated under the Laws of England and
  Wales, ALYSSUM GROUP LIMITED, a
  company incorporated under the Laws of
  England and Wales, ALYSSUM HOLDINGS
  LIMITED, a company incorporated under the
  Laws of England and Wales, CLIVE HENRY
  JACKSON, an individual, BERNADUS
  VORSTER, an individual, DAN NORTHOVER,
  an individual, and JOHN DOE[S], an unknown
  person(s)/corporation(s),

       Defendants.
  _____________________________________/

                                           ORDER

         THIS CAUSE has come before the Court upon Defendants’ Joint Omnibus Motion

  to Dismiss (“Motion to Dismiss”) (DE [30]).    Defendants’ argue the case should be

  dismissed because the Court lacks personal jurisdiction over the Defendants, the parties

  agreed to resolve any disputes in the courts of England, and the Plaintiff has failed to

  state a claim upon which relief could be granted. Plaintiff has filed a memorandum in

  opposition (DE [32]) and Defendants have submitted a reply memorandum (DE [33]). The

  matter is, therefore, ripe for review.
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 2 of 8



  I.     BACKGROUND

         Plaintiff, Don’t Look Media, LLC (“Plaintiff”), is a Delaware limited liability

  corporation with its principal place of business in Broward County, Florida. Plaintiff filed

  suit against six known defendants (collectively “all Defendants”), including: Fly Victor

  Limited (“Fly Victor”), a company incorporated and existing under the laws of England

  and Wales; Alyssum Group Limited and Alyssum Holdings Limited (collectively

  “Alyssum”), companies incorporated and existing under the laws of England and Wales;

  and Clive Henry Jackson (“Jackson”), Bernadus Vorster (“Vorster”), and Dan Northover

  (“Northover”), individuals residing in England. Plaintiff’s Amended Complaint alleges (1)

  violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”) pursuant

  to 18 U.S.C. 1962(c) (against all Defendants); (2) conspiracy to violate RICO pursuant to

  18 U.S.C. 1962(d) (against all Defendants); (3) conversion of Plaintiff’s domain,

  PrivateJet.com (against Fly Victor and Alyssum); (4) fraudulent transfers (against all

  Defendants); (5) fraudulent misrepresentation (against Fly Victor, Jackson, Vorster, and

  Northover); (6) negligence (against Fly Victor and Alyssum); (7) breach of fiduciary duty

  (against Fly Victor); (8) tortious interference with business advantage (against all

  Defendants); (9) breach of contract (against Fly Victor); (10) unjust enrichment (against

  unknown additional defendants); and (11) aiding and abetting (against unknown

  additional defendants).

         Plaintiff claims Defendants devised an intentional fraudulent scheme and created

  a criminal enterprise “to defraud Plaintiff out of potential [sic] tens of millions of dollars of

  revenue share remunerations.” (Am. Compl. (DE [13]), ¶ 14). Plaintiff alleges that

  Jackson, Vorster, Northover, and the unknown additional defendants collaborated during




                                                 2
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 3 of 8



  the drafting of the Revenue Sharing Agreement (the “Agreement”) to defraud Plaintiff.

  See (Am. Compl. (DE [13]), ¶ 28). Plaintiff further asserts that Alyssum were formed as

  Fly Victor’s parent corporations to insulate and conceal revenue. See (Am. Compl. (DE

  [13]), ¶ 33).

         Defendants maintain that this action arises out of a claim for breach of contract

  solely between Plaintiff and Fly Victor.       Defendants explain that Alyssum, Jackson,

  Vorster, and Northover had no connection or involvement with the Agreement.

  Defendants move to dismiss as to all defendants for lack of personal jurisdiction and

  improper venue.

         On July 1, 2015, Plaintiff entered into the Agreement with Fly Victor Limited

  entitled, wherein Fly Victor would provide booking services to Plaintiff through Plaintiff’s

  domain, PrivateJet.com. See (Am. Compl. (DE [13]), ¶ 25). The Agreement includes the

  following choice of law clause:

                  13. Choice of Law
                  13.1 This Agreement, and any issues or disputes arising out
                  of or in connection with it (whether such disputes are
                  contractual or non-contractual in nature, such as claims in tort,
                  for breach of statute or regulation or otherwise) shall be
                  governed by and construed in accordance with English
                  law and the parties hereby submit to the exclusive
                  jurisdiction of the English Courts.

  (DE [30-1]), p. 44) (emphasis added). The Agreement also includes a forum-selection

  clause designating the laws of England as controlling. See (DE [30-1]), p. 46) (“This

  Agreement and any non-contractual obligations arising out of or in connection with it shall

  be governed by and construed in accordance with the laws of England.”).




                                                 3
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 4 of 8



  II.      PERSONAL JURISDICTION

           When analyzing a dismissal for lack of personal jurisdiction, “we first determine

  whether the applicable statute potentially confers jurisdiction over the defendant.”

  Republic of Pan. v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir.

  1997).    If a basis exists for exercising jurisdiction, we “then determine whether the

  exercise of jurisdiction comports with due process.” Id. “When a federal statute provides

  for nationwide service of process, it becomes the statutory basis for personal jurisdiction.”

  Id. (citations omitted).

           A. Nationwide Service of Process

           Defendants move to dismiss for lack of personal jurisdiction, however, Plaintiff

  claims jurisdiction is conferred under the nationwide service of process provided for under

  RICO. Section 1965(d) of Title 18 of the United States Code provides that “[a]ll other

  process in any action or proceeding under this chapter may be served on any person

  in any judicial district in which such person resides, is found, has an agent, or

  transacts his affairs.” 18 U.S.C. § 1965(d) (emphasis added); see Lisak v. Mercantile

  Bancorp, Inc., 834 F.2d 668, 671 (7th Cir.1987) (noting that 18 U.S.C. § 1965(d) “creates

  personal jurisdiction by authorizing service”). “RICO contains a nationwide service-of-

  process provision,” however, a plaintiff “is entitled to take advantage of it only if his

  ‘asserted federal claim is not wholly immaterial or insubstantial.’” Courboin v. Scott, 596

  F. Appx. 729, 732 (11th Cir. 2014) (quoting Republic of Pan., 119 F.3d at 941–42.

           In order to establish a RICO violation, a plaintiff “must satisfy four elements of

  proof: ‘(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.’”

  Williams v. Mohawk Indus., 465 F.3d 1277, 1282 (11th Cir. 2006) (citations omitted).




                                                4
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 5 of 8



  “These requirements apply whether the RICO claim is civil or criminal in nature.” Id. In

  a civil case, a plaintiff “must show (1) the requisite injury to ‘business or property,’ and (2)

  that such injury was ‘by reason of’ the substantive RICO violation.” Id. at 1283; 18 U.S.C.

  1964(c). In its Amended Complaint, Plaintiff alleged all Defendants engaged in “a pattern

  of racketeering activity within the meaning of 18 U.S.C. § 1961(1) and 1961(5), all in

  violation of 18 U.S.C. 1962(c)” and “conspired to violate section 1962(c) . . . through a

  pattern of racketeering.” (Am. Compl. (DE [13]), ¶ 51; ¶ 89). Upon a review of Plaintiff’s

  Amended Complaint, Plaintiff has not identified any predicate acts that could constitute

  racketeering activity under RICO. See Williams, 465 F.3d at 1283. Plaintiff also did not

  allege any facts plausibly supporting an inference that all Defendants “conduct[ed] . . . an

  enterprise.” Id. at 1283–84. As such, Plaintiff has failed to assert a colorable claim under

  federal statute and it is not entitled to take advantage of that statute’s nationwide service

  of process provision. See Republic of Pan., 119 F.3d at 941–42.

         B. Due Process Clause

         “[T]he Due Process Clause of the Fifth Amendment provides an independent

  constitutional limitation on the court’s exercise of personal jurisdiction over a domestic

  defendant served pursuant to a federal statute’s nationwide service of process provision.”

  Republic of Pan., 119 F.3d at 939. “Even if a statute authorizes nationwide service of

  process, due process requires that the district court evaluate traditional notions of fairness

  and reasonableness, by weighing the burdens imposed on the summonsed parties

  against the federal interest, before exercising personal jurisdiction.” Managed Care

  Advis. Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1158 (11th Cir. 2019) (citing

  Republic of Pan., 119 F.3d at 948). Further, a court needs to “balance the federal interest




                                                 5
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 6 of 8



  against the burdens imposed on the summonsed parties only if they have ‘established

  that [their] liberty interests actually have been infringed’ and that ‘jurisdiction in the forum

  will make litigation so gravely difficult and inconvenient that [they] unfairly [are] at a severe

  disadvantage in comparison to [their] opponent.’” Id. (quoting Republic of Pan., 119 F.3d

  at 946, 948).

         Plaintiff claims all Defendants are subject to personal jurisdiction, alleging, without

  specificity, that all Defendants have engaged in substantial and not isolated activities in

  Florida. Defendants dispute personal jurisdiction over the corporate defendants, Fly

  Victor and Alyssum, arguing that each is a foreign corporate entity subject incorporated

  in England and Wales with operations based in London, England and with no connections

  to Florida.     Defendant argues that Plaintiff has failed to assert sufficient facts to

  substantiate personal jurisdiction over the individual defendants, Jackson, Vorster, and

  Northover, who reside in England.            Defendants further assert that requiring all

  Defendants, including the unknown additional defendants, to travel from a foreign

  jurisdiction to defend against a breach of contract claim only Fly Victor is a party to is

  neither fair nor reasonable.

         In this case, the allegations in the Amended Complaint fail to establish even a weak

  connection to any state. See, e.g., World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

  286, 295, (1980) (holding the Due Process Clause “does not contemplate that a state

  may make binding a judgment in personam against an individual or corporate defendant

  with which the state has no contacts, ties, or relations.”) (citing Int’l Shoe Co. v.

  Washington, 326 U.S. 310, 319 (1945)). Defendants, Fly Victor and Alyssum are foreign

  entities incorporated in England and Wales, and Defendants, Jackson, Vorster, and




                                                 6
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 7 of 8



  Northover, are individuals who are residents of England. Accordingly, Plaintiff has failed

  to invoke “nationwide” service over Defendants.

  III.   FORUM-SELECTION CLAUSE

         Under general contract principles, the plain meaning of a contract’s language

  governs its interpretation. Belize Telecom, Ltd. v. Belize, 528 F.3d 1298, 1307 & n.11

  (11th Cir. 2008). “The court must look at the contract as a whole, the parties, and the

  purpose of the agreement to best determine the intent of the parties in interpreting the

  agreement.” PNC Bank, Nat’l Ass’n v. GVTG, LLC, 592 F. Appx. 775, 778 (11th Cir.

  2014) (quoting Slater v. Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1330 (11th Cir.

  2011)). “If no other contract principles point to a particular meaning, the court will prefer

  the reasonable interpretation that operates more strongly against the party who drafted

  the document.” Slater, 634 F.3d at 1330.

         “A permissive [forum-selection] clause authorizes jurisdiction in a designated

  forum but does not prohibit litigation elsewhere. A mandatory clause, in contrast, ‘dictates

  an exclusive forum for litigation under the contract.’” Glob. Satellite Commun. Co. v.

  Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004) (citations omitted). Here, the

  forum-selection clause states “any issues or disputes arising out of or in connection

  with [this Agreement] . . . shall be governed by and construed in accordance with

  English law and the parties hereby submit to the exclusive jurisdiction of the

  English Courts.” (DE [30-1]), p. 44) (emphasis added). Based on a plain reading of the

  forum-selection clause agreed to by the parties, the provision is mandatory. See Glob.

  Satellite Commun. Co. v. Starmill U.K. Ltd., 378 F.3d at 1272 (finding the use of the




                                               7
Case 0:19-cv-61555-AHS Document 61 Entered on FLSD Docket 02/05/2020 Page 8 of 8



  “imperative ‘shall’” can be “most reasonably interpreted” as mandatory). Thus, the claims

  arising from the parties’ Agreement must be brought in a court in England.

         Plaintiff’s exclusion of the Agreement in its pleadings does not preclude the

  applicability or enforceability of the Agreement’s forum-selection clause.        See, e.g.,

  Lambert v. Kysar, 983 F.2d 1110, 1121 (1st Cir. 1993) (holding that a court “cannot accept

  the invitation to reward attempts to evade enforcement of forum selection agreements

  through ‘artful pleading of [tort] claims’ in the context of a contract dispute.”) (citations

  omitted). “Forum-selection clauses are presumptively valid and enforceable unless the

  plaintiff makes a “strong showing” that enforcement would be unfair or unreasonable

  under the circumstances.” Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th

  Cir. 2009) (citing Carnival Cruise Lines v. Shute, 499 U.S. 585, 593–95 (1991); M/S

  Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972)). Plaintiff has made no such

  showing. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Defendants’ Joint Omnibus Motion to Dismiss

  (DE [30]) is GRANTED without prejudice for Plaintiff to file suit in the forum agreed to by

  the parties. The Clerk of Court is directed to CLOSE this case and DENY AS MOOT any

  pending motions.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 5th day of

  February 2020.




  Copies furnished to counsel via CM/ECF


                                               8
